Per Curiam.
Although rules to show cause are usually granted as a matter of course, on application, in cases like this, yet, as the court always requires, it is assumed that a prima facie showing has been made in the petition, which entitles the moving party, on his eon parte showing, to this preliminary order. We have looked carefully into the allegations of the petitioner. Even admitting everything alleged by him, we cannot see that such a prima facie case has been made out as to entitle him to a rule. The relief asked for by him is not the appropriate remedy for the grievance set out. The motion for a rule to show cause is refused.
The court stated that this application was allowed yesterday (Tuesday), instead of at the regular time for cases in the original jurisdiction, as a mere matter of indulgence, and is not to be taken as a precedent.